Citation Nr: 1758395	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  14-01 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.   Whether new and material evidence has been submitted to reopen the issue of whether the character of the appellant's discharge is a bar to Department of Veterans Affairs benefits.

2.   Whether the character of the appellant's discharge is a bar to Department of Veterans Affairs benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel 


INTRODUCTION

The appellant served on active duty from June 1978 to July 1982.  He was discharged under conditions other than honorable.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision of the Department of Veteran Affairs (VA) Regional Office in Oakland, California.  Jurisdiction of the claims file is with the Winston-Salem, North Carolina RO. 

The Appellant testified before the undersigned Veterans Law Judge at a videoconference hearing in September 2017.  A transcript of the hearing has been associated with the claims file. 

The issue of whether the character of the appellant's discharge is a bar to Department of Veterans Affairs benefits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.   In an April 2007 administrative decision, the RO determined that the appellant's character of discharge was a bar to VA compensation benefits.

2.   Evidence received since the April 2007 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim. 

CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of whether the character of the appellant's discharge is a bar to the receipt of VA monetary benefits.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks to reopen a previously denied claim to lift the bar on eligibility for payment of Department of Veterans (VA) benefits based on his character of discharge.

Generally, a claim that has been denied in an unappealed decision may not thereafter be reopened and allowed, unless new and material evidence is presented or secured.  38 U.S.C §§ 5108, 7105(c) (2012).  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Reopening is warranted if the new evidence, when considered in conjunction with the old evidence, would at least trigger the duty to assist or through consideration of an alternative theory of entitlement.  Shade at 117, 118. 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

By an April 2007 administrative decision, the RO denied entitlement to VA compensation benefits, based on a finding that the appellant's character of discharge was a bar to VA benefits as his discharge was determined to be the result of willful and persistent misconduct.  The appellant filed a notice of disagreement in July 2007.  A supplemental statement of the case (SOC) was issued in January 2009.  The Appellant did not perfect his appeal by submitting a substantive appeal and no new and material evidence was received within the appeal period. 

The Board acknowledges that after receiving his SOC, the appellant made various requests for records, to include another copy of his SOC.  However, there was nothing received during that time period which could have been construed as a substantive appeal (VA Form 9).  Thus, the April 2007 administrative decision became final.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2016); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010); Beraud v. McDonald, 766 F.3d 1402 (Fed. Cir. 2014).
The appellant then submitted a claim for service connection for multiple disabilities that was received in May 2010.  In July 2010, the RO notified the appellant that "in our letter sent on April 25, 2007, we previously determined that your military service for the period of June 15, 1978, through July 30, 1982, doesn't entitle you to VA benefits.  You remain ineligible for VA benefits based on our administrative decision conducted in April 2007."  The appellant appealed from the July 2010 decision.

At the time of the April 2007 Administrative Decision, the relevant evidence of record included the appellant's service treatment and personnel records, his original DD Form 214 showing a discharge under conditions other than honorable, and the Army Board of Correction of Military Records Decision dated in May 2006. 

Since that decision, among other things, the record contains private treatment records which show that the appellant has been diagnosed with schizoaffective disorder, bipolar type; as well as various statements from the appellant indicating that he believes his psychiatric condition caused his in-service behavior which ultimately led to his other than honorable discharge.  In May 2005, the Army Board for Correction of Military Records denied the appellant's request to upgrade his character of service.  They considered the appellant's contentions that he went AWOL due to financial reasons.  The appellant's psychiatric condition was not considered.

Considering the evidence in a light most favorable to the appellant, the Board finds that the private treatment records as well as the appellant's statement regarding his mental state during service are new and material.  An unsubstantiated element is whether the appellant's discharge is a bar to benefits and specifically whether his discharge should be considered honorable for VA purposes.  Thus, evidence in support of insanity is thus material evidence.  Having submitted both new and material evidence, the claim is reopened.



ORDER

New and material evidence having been presented; the issue of character of discharge is reopened.


REMAND

The appellant appears to have submitted a completed DD Form 293 to the Naval Discharge Review Board for a discharge upgrade request in October 2012.  It is unclear whether he has received a response from the Review Board, or whether a determination was rendered.  More specifically, the appellant's record contains no indication of the success (or failure) in securing an upgrade of his discharge. On remand, the appellant should be afforded an opportunity to submit any response received to his October 2012 application.  The RO should also assist the appellant in this regard, and if appropriate, contact the Army Discharge Review Board to determine whether an upgraded discharge was rendered.

Additionally, as noted above, the appellant has contended that his psychiatric condition impacted his behavior on active duty.  Essentially, he contends that he insane at the time of committing the offenses that caused his other than honorable discharge.

A discharge or release from service under any of the above conditions specified in 38 C.F.R. § 3.12 is a statutory or regulatory bar to the payment of benefits unless it is found that the person was "insane" at the time of committing the offense causing such discharge or release or unless otherwise specifically provided.  38 U.S.C. § 5303(b); 38 C.F.R. § 3.12(b).

VA regulations provide that an insane person is one (1) who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (2) who interferes with the peace of society; or (3) who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).  When the question is whether an individual was insane at the time of an offense leading to his court-martial or discharge, the rating agency will base its decision on all the evidence procurable relating to the period involved, and apply the definition of paragraph (a).  38 C.F.R. § 3.354(b).  Mental illness is not identical to "insanity."  Beck v. West, 13 Vet. App. 535, 539 (2000).

Here, the appellant has provided testimony that he believes he has had a psychiatric disorder since childhood.  He contends that his behavior in service was due to his mental state, which had worsened as a result of being moved around in-service.  Specifically, he testified "I went to Hawaii as a Spec 4 from Ft. Riley, Kansas. I don't know what happened.  I think I blew a fuse or something over there.  I just started having anger issues".  He stated "I really didn't know what the problem was I just knew there was some changes going on in my mind."  The appellant recognized these changes and went to speak to his First Sergeant and then his Captain.  He was never offered any type of psychiatric help.  Private treatment records establish that the appellant now has a current diagnosis of schizoaffective disorder, bipolar type, which is manifested by cognitive impairment, audio hallucination, visible hallucination, paranoid ideations, mood disorder, racing thoughts, as well as limited insight and judgment.  At his September 2017 Board hearing, the appellant testified that "I really never had any problems with my supervisors so I really never paid it anymore attention until I got put in prison in California and they sent me straight to the psychiatrist and I was on medication for years [as a result of his psychiatric disability]." 

Thus, the Board finds that a remand is necessary in order to obtain an opinion as to whether the appellant was insane at the time he committed the offense(s) that led to his discharge. 


Accordingly, the case is REMANDED for the following action:

1.   Ask the appellant to submit a copy of any response received in association with his October 2012 Application for the Review of Discharge from the Armed Forces of the United States, or to provide information that would allow VA to obtain the response.

2.   Take appropriate action to determine whether the Naval Discharge Review Board granted the appellant an upgraded discharge based on his October 2012 DD Form 293, to include contacting the appropriate service department and/or record storage facility, with a request that they provide any and all information available regarding the character of, to include any upgrade to, the appellant's discharge from service.  The claims file should document the steps taken and the appellant should be notified of any negative response in accordance with 38 C.F.R. § 3.159(e).

3.   Afford the appellant a VA psychiatric examination. After reviewing the appellant's entire claims file, the examiner is asked to offer an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the appellant was "insane" at the time he committed the offense(s) leading to his discharge.

In offering his or her opinion, the examiner should consider and apply VA's definition of an "insane" person as "one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted on such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides."

A complete rationale for all opinions should be provided.

4.   After undertaking any development deemed appropriate, readjudicate the claim on the merits.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant and his representative an opportunity to respond before returning to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


